DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “configured to input time synchronization to the seismic spread system” is indefinite. Examiner does not understand the scope of the limitation. It is important to note that each sensor node has its own clock, and hence one can interpret the limitation as each clock provides clock signal to the sensor node, but on the other side one can understand the limitation as initiation of the synchronization in a whole system, or initiating synchronization between the node and the master device. The specification does not further clarify the issue and hence the limitation also creates written description issue.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what “configured to input time synchronization to the seismic spread system” means and how it is done.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,  4, 7, 9-11,17,  18, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner US 7558157 B1.

Regarding claims 1, 7, 18  and claims below Gardner teaches
1, 7, 18 (Original) A seismic spread system, comprising: 
providing a plurality of nodal seismic sensor units(100)
generating a time reference for each of the plurality of nodal seismic sensor units using a plurality of MEMS oscillator clock devices,(inherent for this system col 1 lines 47-61 integrated chip package each clock provides clock signal to node )
a plurality of nodal seismic sensor units(fig. 3); and 
a plurality of MEMS oscillator clock devices(109), 
wherein each of the plurality of MEMS oscillator clock devices(109) is associated with a respective one of the plurality of nodal seismic sensor units(100), (fig. 1)
the plurality of MEMS oscillator clock devices being configured to input time synchronization to the seismic spread system, (each atomic clock provides synchronized clock signal to sensor node)
wherein each MEMS oscillator clock device includes a MEMS resonator(inherent) in communication with an integrated circuit. (col 1 lines 47-61 integrated chip package) 

3, 20 (Original) The seismic spread system of claim 1, wherein the seismic spread system includes a land nodal spread.(col 1  lines 34-39)  

The seismic spread system of claim 1  , wherein the seismic spread system includes units of plurality of nodes coupled with a respective MEMS oscillator.  (fig. 1)


9. (Currently Amended) The seismic nodal sensor of claim 7  , wherein the seismic sensor is connected with one or more additional seismic sensors by way of wireless signals.  (col 3 line 62-col 4 line 7)


10. (Currently Amended) The seismic nodal sensor of claim 7  , wherein the seismic nodal sensor comprises a plurality of sensors that are cabled and associated with the MEMS oscillator clock device.  (col 3 line 62-col 4 line 7)

11. (Currently Amended) The seismic nodal sensor of claim 7  , wherein the seismic nodal sensor is a blind nodal sensor group.  (col 3 line 62-col 4 line 7)

17. (Currently Amended) The seismic nodal sensor of any one of claim 7  , further comprising a power source for supplying power to the seismic nodal sensor, wherein the power source constitutes at least part of a reaction mass associated with the sensing element.  (Implicit it should include power source such as battery in case of the wireless nodes.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claim 2, 8, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner.

Gardner teaches using in air, space and ground but does not explicitly say
2, 19 (Original) The seismic spread system of claim 1, wherein the seismic spread system includes a marine node spread.  
One of ordinary skills in the art will recognize that in marine environment some sensors are placed on the sea bottom which can be considered the ground and hence  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gardner  in order to operate system in the underwater environment.

Regarding claims 8,  16 it is just a simple design choice to provide acoustic sensor for measuring vibrations in multiple directions. 
16. (Currently Amended) The seismic nodal sensor of any one of claim 7  , wherein the sensor element comprises a piezoelectric sensing element.

8. (Original) The seismic nodal sensor of claim 7, wherein the sensor element is a three axis sensor element device.  

Claim 5, 6, 13, 14, 15, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Sutardja US 20070176690 A1.
Regarging claims below Gardner does not teach but Sutardja teaches
The seismic spread system of claim 1  , wherein the integrated circuit includes a charge pump and a sustaining circuit in communication with the MEMS resonator.  [0017-0018]

6, 15, 23 (Original) The seismic spread system of claim 5, wherein the integrated circuit further includes a phase locked loop in communication with the sustaining circuit.  [0017-0018]
13. (Currently Amended) The seismic nodal sensor of claim 7  , wherein the integrated circuit includes a memory.  (abstract)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gardner with teaching by Sutardja in order to selectively adjusts the feedback loop parameter based on the at least one of the calibration parameters and generate an output frequency.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Ray US 20110032798 A1.
Regarding claim 12 Gardner does not teach but Ray teaches
12. (Currently Amended) The seismic nodal sensor of any one of claim 7  , further comprising a primary clock device(GPS) which provides timing to the seismic nodal sensor[0040], the Page 3Attorney Docket No. IS16.1262-US-PCT Preliminary Amendment primary clock device being of lower accuracy than the MEMS oscillator clock device(104, according to paragraph 40 the external clock is not used and therefore accuracy of it is not important it is used only to provide a reference time), wherein the MEMS oscillator clock device is in communication with the primary clock device to intermittently provide time synchronization to the seismic nodal sensor.  [0040-0041]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gardner with teaching by Ray in order to provide synchronization reference time to nodes.

Conclusion
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645